Title: Enclosure: Certificate and Passport, 28 October 1802
From: Jefferson, Thomas
To: Derieux, J.P.P.


            I hereby certify to all whom it may concern that Justin Peter Plumard de Rieux a native of France, & nephew of Madame Bellanger of St. Germaine with whom I was acquainted, was on my return from Europe in 1789. living in the state of Virginia & has lived therein ever since; and as I have been well informed had lived there some years previous to 1789. during my absence from the state: that he has during the whole time conducted himself as an honest, sober, industrious & good man, greatly esteemed by his neighbors & acquaintances; that he has now a wife in the said state and a numerous family of children, all minors: that he has been unsuccessful in his various endeavors to increase the means of supporting his family & educating his children, & particularly in having his house burnt and nearly every thing in it.
            And the said Justin Peter Plumard de Rieux, now proposing to go to France to obtain his portion of the estate of Madame Bellanger & for other purposes of business, it is hereby recommended to all persons to permit the said J. P. P. deRieux to pass & repass freely and without molestation or hindrance wherever his lawful affairs may call him, he conducting himself honestly & peaceably, as foreigners generally are by the laws and customs of this country permitted to pass freely & under their protection in like cases. Given under my hand at Washington the seat of the government of the US. this 28th. day of October 1802.
            
              Th: Jefferson
            
          